     Case 1:16-cv-12345-DPW Document 53 Filed 12/04/18 Page  1 of 2Mail
                                                          First-Class
                                                                                                                                   Postage &- Fees Paid
                                                                                                                                   USPS
                                                                                11                                                 Permit No. G-10


                                                          , name, ·address, and ZIP+4 in this box •




                                                                                                                                                          l

.   o:;~:1 c -:::iDC475
           1
                            j ij; j J} j 1 j I j} 'I Ji 11 / 1J I JI I l j ji ji j / j j jJ, Jj i j j j j Ji j j j j j i/; j i if j l j Ii                lj
·_ ~ -.J   '! --------                                                            --------------~
            Case 1:16-cv-12345-DPW
    SENDER: COMPLETE THIS SECTION                            Document    53SECTION
                                                              COMPLETE THIS   FiledON12/04/18
                                                                                      DELIVERY Page I2 of 2
    •     Complete ite1T1s 1, 2, and 3. Also complete
          item 4 if Restricted Delivery is desired.                                                                             •   Agent        :


I   •
     •    Print your name and address.on the reverse
          so that we can return the card to you.
          Attach this card tp the back of the mailpiece,
                                                               B. Received by ( Printed. /\Mme}
                                                                 t3vl(6"""f\fdvw;,bi--v'
                                                                                                                    I           D   Addressee
                                                                                                                    C, Date of Delivery
                                                                                                                          fVt-Le
                                                                                                                                                 I
                                                                                                                                                 I
/         or on the front if space permits.
                                                               D. Is delivery address different fn::lm item t?                  D   Yes · ·      I
    1. Article Addressed to:                                      If YES, enter delivery address below::~:-.,
                                                                            .                         _:-~. i           -~C.,
                                                                                                                                •   No
                                                                                                                                                  II
                                                                           :,,,..                          ' , , •<                               I
                                                                                                      "- : .. :_                 . ·;             I
                                                                                                      ~ ·...·:-~'               ·\:;,\           .I
                                                                                                        \~(S''·---....__ --"'.-::: .. .._/::./
                                                               3. Servf_sj)'Type     ·,       ·- . . . - - :,. -:-::--=-·---                      I

                                                                  ~rtifledMail            •    Express Mail                                      I
                                                                  •   Registered          •    R~m ReceiptforMerchandise :
                                                                  D   Insured Mail        •    c.o:D.
1
                                                               4. Restricted Delivery? (Extra Fee)                              •   Yes
                                                                                                                                                 I
                                                                                                                                                 I
                                                                                                                                                  I

l PS Form 3811, February 2004                    Domestic Return Receipt                                                  102q95-02:M·154q
                                                                                                                                    _ _ _ _ _ ,l_
                                                                                                                                                 !
,1. - -
